DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (12/3/21 Remarks: page 6, lines 13-14) with respect to the objection to claims 2, 9, & 16 have been fully considered and are persuasive. The objection to claims 2, 9, & 16 has been obviated by the claims’ cancellation. 
Applicant’s arguments (12/3/21 Remarks: page 6, line 15 - page 7, line 4) with respect to the rejection of claims 1, 8, & 15 under 35 USC §103 and the objection to claims 2, 9, & 16 have been fully considered and are persuasive. Therefore, the rejection of claims 1, 8, & 15 under 35 USC §103 has been withdrawn has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teixeira (US 20210110594) in view of Rousson (US 20140044359).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 8, 10-12, 15, & 17-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Teixeira (US 20210110594) in view of Rousson (US 20140044359).
With respect to claim 1, Teixeira discloses:
Claim 1: A method, comprising:
determining a number of landmarks (Teixeira paragraph 0054, determine landmarks) in an image comprising a plurality of pixels (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image);
determining a number of channels for the image based on a function of the number of landmarks (Teixeira paragraph 0056, N-channel heatmap, N corresponding to number of landmarks);
assigning, for each channel of the number of channels, a pixel value for each pixel of the plurality of pixels (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image) based on estimating whether the pixel corresponds to a landmark or a background (Teixeira paragraph 0056, heatmap indicating likelihood of voxel corresponding to landmark);
determining, for each one of the number of channels, a confidence of each pixel (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image) of the plurality of pixels corresponding to the landmark (Teixeira paragraph 0056, heatmap indicating likelihood (i.e. confidence) of voxel corresponding to landmark); and
identifying the landmark in the image (Teixeira paragraph 0056, label landmark) based on the confidence (see below).
Teixeira discloses that the likelihood is determined that a given voxel is a landmark.
Teixeira does not specify that landmarks are labelled in accordance with determined confidence that a given voxel is the location of a landmark.
Rousson discloses (Rousson paragraph 0004, designation of highest likelihood pixel) detection of landmarks by determination of pixel likelihood values and selection of the pixel with the highest likelihood.
Teixeira and Rousson are combinable because they are from the field of image processing and image landmark detection.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to select the most likely voxel (or pixel in the case of the 2D 
The suggestion/motivation for doing so would have been to select the location most likely to be correct.
Therefore, it would have been obvious to combine Teixeira with Rousson to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 8 & 15:
Claim 3: The method of claim 1 (see above), further comprising binarizing each pixel value based on whether the pixel value is less than a first threshold (Teixeira paragraph 0056, binary label heatmap).
Claim 4: The method of claim 1 (see above), further comprising generating a landmark ID for each pixel of a set of pixels based on a binarized pixel value assigned to each channel (Teixeira paragraph 0056, binary label heatmap, heatmap indicating likelihood of voxel corresponding to landmark, label landmark).
Claim 5: The method of claim 4 (see above), further comprising determining whether the pixel corresponds to the landmark based on the landmark ID and the confidence (Rousson paragraph 0018, identification of candidate landmark descriptors and model data).
Claim 8: An apparatus, comprising:
a memory (Teixeira paragraph 0100, memory); and
at least one processor (Teixeira paragraph 0097, image processor) operatively coupled to the memory, the memory and the at least one processor (Teixeira paragraph 0100, computer readable storage medium storing instructions for processor) configured:
to determine a number of landmarks in an image comprising a plurality of pixels (Teixeira paragraph 0056, N-channel heatmap, N corresponding to number of landmarks);
to determine a number of channels for the image based on a function of the number of landmarks (Teixeira paragraph 0056, N-channel heatmap, N corresponding to number of landmarks);
to assign, for each channel of the number of channels, a pixel value for each pixel of the plurality of pixels (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image) based on estimating whether the pixel corresponds to a landmark or a background (Teixeira paragraph 0056, heatmap indicating likelihood of voxel corresponding to landmark);
to determine, for each one of the number of channels, a confidence of each pixel of the plurality of pixels (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image) corresponding to a landmark (Teixeira paragraph 0056, heatmap indicating likelihood (i.e. confidence) of voxel corresponding to landmark); and
to identify the landmark in the image (Teixeira paragraph 0056, label landmark) based on the confidence (Rousson paragraph 0004, designation of highest likelihood (i.e. confidence) pixel).
Claim 10: The apparatus of claim 8 (see above), in which the at least one processor is further configured to binarize each pixel value based on whether the pixel value is less than a first threshold (Teixeira paragraph 0056, binary label heatmap).
Claim 11: The apparatus of claim 8 (see above), in which the at least one processor is further configured to generate a landmark ID for each pixel of a set of pixels based on a binarized pixel value assigned to each channel (Teixeira paragraph 0056, binary label heatmap, heatmap indicating likelihood of voxel corresponding to landmark, label landmark).
Claim 12: The apparatus of claim 11 (see above), in which the at least one processor is further configured to determine whether the pixel corresponds to the landmark based on the landmark ID and the confidence (Rousson paragraph 0018, identification of candidate landmark descriptors and model data).
Claim 15: An apparatus, comprising:
means for determining a number of landmarks in an image comprising a plurality of pixels (Teixeira paragraph 0056, N-channel heatmap, N corresponding to number of landmarks; Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image);
means for determining a number of channels for the image based on a function of the number of landmarks (Teixeira paragraph 0056, N-channel heatmap, N corresponding to number of landmarks);
means for assigning, for each channel of the number of channels, a pixel value for each pixel of the plurality of pixels (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image) based on estimating whether the pixel corresponds to a landmark or a background (Teixeira paragraph 0056, heatmap indicating likelihood of voxel corresponding to landmark);
means for determining, for each one of the number of channels, a confidence of each pixel of the plurality of (Teixeira paragraph 0077, 2D (i.e. pixel rather than voxel) image) corresponding to a landmark (Teixeira paragraph 0056, heatmap indicating likelihood (i.e. confidence) of voxel corresponding to landmark); and
means for identifying the landmark in the image (Teixeira paragraph 0056, label landmark) based on the confidence (Rousson paragraph 0004, designation of highest likelihood pixel).
Claim 17: The apparatus of claim 15 (see above), further comprising means for binarizing each pixel value based on whether the pixel value is less than a first threshold (Teixeira paragraph 0056, binary label heatmap).
Claim 18: The apparatus of claim 15 (see above), further comprising means for generating a landmark ID for each pixel of a set of pixels from the plurality of pixels based on a binarized pixel value assigned to each channel (Teixeira paragraph 0056, binary label heatmap, heatmap indicating likelihood of voxel corresponding to landmark, label landmark).
Claim 19: The apparatus of claim 18 (see above), further comprising means for determining whether the pixel corresponds to the landmark based on the landmark ID and the confidence (Rousson paragraph 0018, identification of candidate landmark descriptors and model data).
Allowable Subject Matter
Claims 6-7, 13-14, & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 6, 13, & 20, the art of record does not teach or suggest the determination of confidence based on absolute pixel value sums for each channel in conjunction with the recited arrangement where the number of channels is based on the number of image landmarks.
With respect to claims 7 & 14, the art of record does not teach or suggest the recited interpolating a location of a non-visible landmark via a convolutional neural network in conjunction with the recited arrangement of determining a confidence of each pixel corresponding to a landmark and identifying an image landmark based on the confidence.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.

If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663